               Case 2:21-cv-00323-JLR Document 8 Filed 03/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          STATE FARM FIRE AND                          CASE NO. C21-0323JLR
            CASUALTY COMPANY,
11                                                       ORDER TO SHOW CAUSE
                                    Plaintiff,
12                 v.

13
            HOME DEPOT PRODUCT
14          AUTHORITY, LLC, et al.,

15                                  Defendants.

16          Before the court is Defendants Home Depot Product Authority, LLC and The
17   Home Depot U.S.C., Inc.’s (collectively, “Defendants”) notice of removal. (Not. of
18   Removal (Dkt. # 1).) Having reviewed the complaint (Compl. (Dkt. # 1-1)) and the
19   notice of removal, the court finds that Defendants have failed to allege an adequate basis
20   for subject matter jurisdiction. The court therefore ORDERS Defendants to show cause
21   by April 6, 2021, why this matter should not be remanded to state court for lack of
22   subject matter jurisdiction.


     ORDER - 1
               Case 2:21-cv-00323-JLR Document 8 Filed 03/23/21 Page 2 of 2




 1          Defendants assert that the court’s jurisdiction is based on diversity of citizenship

 2   under 28 U.S.C. § 1332. (Not. of Removal ¶ 3.) The party invoking jurisdiction must

 3   allege facts that establish the court’s subject matter jurisdiction. Lujan v. Defs. of

 4   Wildlife, 504 U.S. 555, 560-61 (1992). Federal diversity jurisdiction requires complete

 5   diversity of citizenship between the parties, where each of the plaintiffs is a citizen of a

 6   different state than each of the defendants. See Morris v. Princess Cruises, Inc., 236 F.3d

 7   1061, 1067 (9th Cir. 2001). A limited liability company has the citizenships of all its

 8   members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

 9   2006). While Defendants state that Home Depot Product Authority LLC’s “principal

10   place of business is in Georgia[,] and it is incorporated in Delaware” (Shewbert Decl.

11   (Dkt. # 2) ¶ 5, Ex. 2), they make no representation as to the citizenships of Home Depot

12   Product Authority, LLC’s members (see id.; Not. of Removal).

13          Accordingly, the court ORDERS Defendants to show cause why this case should

14   not be remanded for lack of subject matter jurisdiction. If Defendants fail to provide the

15   court with the information described above by April 6, 2021, the court will remand this

16   matter to state court.

17          Dated this 23rd day of March, 2021.

18

19                                                      A
                                                        JAMES L. ROBART
20
                                                        United States District Judge
21

22


     ORDER - 2
